                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

MIGUEL A. INIGUEZ,                                  No. 2:17-cv-01513-SB

                      Plaintiff,

       v.

CORRECTIONAL OFFICER JERRAD                         ORDER
TEMPLIN,

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation (#46) on November

4, 2019, in which she recommends that this Court dismiss Plaintiff's Complaint without prejudice

for failure to exhaust administrative remedies. The matter is now before me pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's



1 - ORDER
report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman's Findings & Recommendation [46].

Accordingly, Plaintiff's Complaint [2] is dismissed for failure to exhaust administrative remedies.

       IT IS SO ORDERED.

       DATED           December 15, 2019                .




                                                     MARCO A. HERNANDEZ
                                                     United States District Judge




2 - ORDER
